           Case 1:20-cv-00732-AJN Document 14 Filed 07/08/20 Page 1 of 1


                                                                                                   7/8/2020
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Olga Benitez,                                                          :
                                                                       :
                                    Plaintiff,                         :      20-cv-732 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
United States Postal Service, United States Of America, :
Ronald L Parker,                                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

         In light of the COVID-19 public health crisis, the Court will not hold the upcoming initial
pretrial conference in this case in person. The Court is in receipt of the Government’s letter and
proposed case management plan. The parties are hereby ordered to submit a letter advising the
Court whether they can do without a conference. The parties must advise the Court no later
than 3 P.M. on July 9, 2020 if they can do without a conference. If so, the Court may enter a
case management plan and scheduling order and the parties need not appear. If not, the Court
will hold the initial pretrial conference by telephone. If the parties would like to proceed with
the conference, at 3:00 p.m. on July 10, 2020, the parties shall call into the Court’s dedicated
conference line at (888) 363-4749, and enter Access Code 919-6964, followed by the pound (#)
key. In either case, counsel should review and comply with the Court’s Emergency Individual
Rules and Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-
alison-j-nathan. Finally, the parties shall submit a revised proposed case management plan with
their letter responding to this Order, as the dates in their proposed case management plan are
incorrect.

        SO ORDERED.

Dated: July 7, 2020                                        __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
